IMAX CORPORATION

EXHIBIT 10.32

 

LOGO [g679676ex10_32logo.jpg]

IMAX CORPORATION

2525 Speakman Drive, Sheridan Park

Mississauga, Ontario, Canada L5K 1B1

 

To:    Robert D. Lister From:    Rich Gelfond and Brad Wechsler Date:   
August 21, 2000

As we discussed a few weeks back, among our top priorities as we go through the
process of evaluating potential strategic options for the Company is the
retention of our key staff members. Toward this end, we are providing our most
valuable employees with incentives to remain with the Company during this
process and to be committed to, and focused on, advancing the business and
supporting our continued operations. Thus, the Company is pleased to offer you
the following package of incentive payments and benefits, on and subject to the
terms and conditions set forth below. Please read these terms and feel free to
call us or Mary Sullivan with any questions you may have.

2000 Bonus: We are committing that the Company’s management bonus plan will be
honored this year and bonuses for the calendar year 2000 will be paid in
accordance with past practice. If there is a Change of Control of the Company
during 2000, we will ensure that any successor commits to honoring the
management bonus plan for your calendar year 2000 bonus.

Retention Bonus: You shall be eligible to receive a retention bonus of up to a
total of US$215,000, based upon the following terms: (a) On July 1, 2001, you
shall receive US$107,500, provided that you have not resigned from the Company
or been terminated For Cause prior thereto, regardless of whether there has been
a Transaction; (b) if there is a Transaction, and you are terminated Without
Cause after July 1, 2001, but within two (2) years of the completion of the
Transaction, you shall receive (in addition to the July 1 payment) an additional
US$107,500; (c) if there is a Transaction and you are terminated Without Cause
prior to July 1, 2001, you shall receive (in lieu of the July 1 payment)
US$215,000.

Severance: If a Transaction occurs and you are terminated Without Cause by the
Company within two (2) years after the completion of the Transaction, you will
be entitled to a severance benefit at least equal to six (6) months of your base
salary (at the time of such termination). This benefit will be payable, at the
Company’s option, in either a lump sum or by salary continuation in accordance
with the Company’s normal payroll procedures. This payment shall be in addition
to any bonus that may be payable to you pursuant to the preceding paragraph. In
the event you are entitled to other benefits in the nature of severance, whether
under contract or law, the severance benefit payable under this paragraph shall
be offset by the amount of such other severance benefits.



--------------------------------------------------------------------------------

The Company will require any successor to expressly assume and agree to perform
the obligations under this letter agreement.

Please make sure you have read the above and the attached terms and conditions
and indicate your agreement with all of such terms and conditions by executing
this letter agreement in the space provided below and returning it to Mary
Sullivan.

 

Sincerely, IMAX LTD.

“Bradley J. Wechsler

By:   Bradley J. Wechsler Title:   Co-CEO

 

Agreed to and accepted,

this 23rd day of August 2000:

“Robert D. Lister

Robert D. Lister



--------------------------------------------------------------------------------

Terms and Conditions of Retention Incentive Package

Definitions:

For purposes of this letter agreement, a “Change of Control” of the Company will
be deemed to occur if (a) (i) there is a sale of more than 50% of the assets of
the Company to a third party (other than to a person or group including Brad
Wechsler or Rich Gelfond); or (ii) any person or group (other than a person or
group including Brad Wechsler or Rich Gelfond) acquires 50% or more of the
voting power of the outstanding stock of the Company or the shareholders of the
Company immediately prior to any corporate transaction cease to own at least 50%
of the voting power of the outstanding stock of the surviving entity (any of the
above, a “Transaction”); and (b) immediately after the Transaction is completed,
Brad Wechsler and Rich Gelfond either (i) are no longer co-CEOs of the Company
or (ii) do not have the power to determine your year-end bonus for calendar year
2000.

For purposes of this letter agreement, termination “Without Cause” shall mean
termination of your employment for any reason or no reason, including by virtue
of the Company’s decision not to renew or extend your employment agreement,
other than For Cause

For purposes of this letter agreement, termination “For Cause” shall have the
same meaning as defined in your employment agreement, and shall include as
further grounds your breaching of the confidentiality provision of this letter
agreement.

Legal Terms and Conditions:

The payments and benefits referred to herein are one-time-only payments and
benefits, applicable to just one (1) Transaction and not to any subsequent such
event.

The terms of this letter agreement are strictly confidential. Your disclosure of
these terms to any other person (aside from your immediate family, your legal,
financial or other advisors or as required by law) shall subject you to the
revocation of any or all of the payments and benefits provided herein, at the
sole discretion of the Company.

This letter agreement, together with your employment agreement, shall constitute
the entire agreement between the parties hereto with respect to the subject
matter of benefits in connection with a Change of Control or Transaction, and
all promises, representations, understandings, arrangements and prior
arrangements relating to such subject matter are merged and superseded by such
agreements.

Any payments made under this letter agreement shall be subject to all applicable
federal, state, city or other taxes required under relevant law.

This letter agreement shall be binding on and inure to the benefit of the
Company and its successors and permitted assigns. This agreement shall also be
binding on and inure to the benefit of you and your heirs, executors,
administrators and legal representatives.